*764MEMORANDUM OPINION
Defendant appealed an adverse judgment in a contract dispute, raising 54 assignments of error. Plaintiff cross-appealed. The Court of Appeals affirmed, Banister Continental Corp. v. NW Pipeline Corp., 76 Or App 282, 709 P2d 1103 (1985). Both defendant and plaintiff petitioned for review. We allowed review.
After argument of this case, the parties reached a settlement agreement, filed a stipulation for dismissal of the review and caused a satisfaction of the original judgment to be filed in the circuit court.
Without expressing an opinion on the merits of this case, we vacate the decision of the Court of Appeals and dismiss the appeal.